Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner acknowledges that Applicant has elected group I without traverse. Group II however is now rejoined for the following reason.
Claims 1-20 and 27-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/23/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 2 is objected to because of the following informalities: “The chip for separating or aligning fine particles of claim 1” should be –The chip of claim 1 for separating or aligning fine particles--, or –The chip of claim 1--.  Otherwise, it appears that Applicant is referring to the fine particles of claim 1. Appropriate correction is required.
	Likewise, claims 3-14, 17-20, 22-26, 28 are objected because they have the same recitation in the preamble.
	Likewise, claim 15 is objected because it has this recitation: “two or more chips for separating or aligning fine particles of claim 1”.
	Likewise, claims 21 and 27 are objected because it has this recitation in lines 2-3: “the chip for separating or aligning the fine particles of claim 1”. 
	Appropriate correction is required for those claims for the same reason set forth above.


Claim Rejections - 35 USC § 112

	Claim 1, line 12, recites “both side surfaces”. It is unclear as to what “both side surfaces” comprise. The language does not recite that the surface is of what element. Side surfaces of the passage part? Also, while “one side surface of the passage part” is recited in lines 8-9, there is no recitation of a second side surface or another side surface of the passage part.
	Claim 1, line 13, recites “the one side surface of the passage part”. The claim lacks sufficient antecedent basis for this limitation. 
Claim 1, line 15, recites “the other end of the passage part”. The claim lacks sufficient antecedent basis for this limitation. 
Claim 1, lines 13-16 recites that “the one side surface…..is….the other end of the passage part connected to the side surface of the passage part”. Thus line 15 recites “the side surface”, which Examiner believes to be referring to “one side surface” recited in line 8. However, there are multiple other different “side surface[s]” recited, including in line 13 and 14. 
Likewise, claim 1, lines 13-16 recites that “the one side surface….is….a corner at which the side surface and the other end are connected”. Thus line 16 recites “the side surface”, which Examiner believes to be referring to “one side surface” recited in line 8. However, there are multiple other different “side surface[s]” recited, including in line 13, 14, and 15. 
Claims 2-28 are rejected since they depend from claim 1 which is rejected for the reasons set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140174994 (abstract, paras. 0006, 0007, 0019, 0020, 0051, 0058, 0063, 0068, 0069, 0073, 0125, and fig. 7). It does not disclose or suggest grooves that are inclined at an angle greater than 0 and less than 90 degrees with respect to a line which is perpendicular to side surfaces of the passage port, wherein the sides surfaces of the passage port comprise a side wherein an inlet part is positioned and a side wherein a discharge part is positioned.  
	US 20060011480.
	US 5,234,813. D26.
	US 20060063271. Fig. 125A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641